Name: Commission Regulation (EEC) No 2793/83 of 6 October 1983 amending Regulations (EEC) No 1107/68, (EEC) No 2496/78, (EEC) No 1402/83 and (EEC) No 1441/83 with regard to the detailed rules for the granting of private storage aid for Grana Padano, Parmigiano Reggiano, Provolone, Pecorino Romano and other long-keeping cheeses
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 274/ 16 Official Journal of the European Communities 7. 10 . 83 COMMISSION REGULATION (EEC) No 2793/83 of 6 October 1983 amending Regulations (EEC) No 1107/68 , (EEC) No 2496/78 , (EEC) No 1402/83 and (EEC) No 1441/83 with regard to the detailed rules for the granting of private storage aid for Grana Padano, Parmigiano Reggiano, Provolone, Pecorino Romano and other long-keeping cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Articles 6 (7), 8 (5) and 9 (3) thereof, Article 1 The provisions set out in the first indent of Article 16 ( 1 ) (d) of Regulation (EEC) No 1107/68 , the second indent of Article 2 ( 1 ) (f) of Regulation (EEC) No 2496/78 , the second indent of Article 2 ( 1 ) (e) of Regu ­ lation (EEC) No 1402/83 and the second indent of Article 2 ( 1 ) (d) of Regulation (EEC) No 1441 /83 are hereby replaced by the following : '  not, during the term of the contract, to alter the composition of the batch which is the subject of the contract without authorization from the intervention agency. If the condition concerning the minimum quantity fixed for each batch continues to be met, the interven ­ tion agency may authorize an alteration which is limited to the removal or replacement of cheeses which are found to have deteriorated to such an extent that they can no longer be stored. In the event of release from store of certain quantities : (i) if the aforesaid quantities are replaced with the authorization of the intervention agency, the contract is deemed not to have undergone any alteration, (ii) if the aforesaid quantities are not replaced, the contract is deemed to have been concluded ab initio for the quantity permanently retained . Any supervisory costs arising from an altera ­ tion shall be met by the storer.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas implementation of the second indent of Article 2 ( 1 ) (e) of Commission Regulation (EEC) No 1402/83 of 1 June 1983 laying down detailed rules for the granting of private storage aid for long-keeping cheeses during the 1983/84 milk year (3) has revealed the necessity of limiting alterations in the composition of the batch under contract that may be authorized by the intervention agency to replacement or removal from storage of cheese which has deteriorated, and to define the consequences of such an alteration on the contract ; whereas the same provision occurs in Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses (4), as last amended by Regulation (EEC) No 1 442/83 (5), Commission Regulation (EEC) No 2496/78 of 26 October 1978 on detailed rules for the granting of private storage aid for Provolone cheese (*), as last amended by Regulation (EEC) No 1442/83 , and Commission Regulation (EEC) No 1441 /83 of 3 June 1983 introducing private storage aid for Pecorino Romano cheese Q, as amended by Regu ­ lation (EEC) No 1955/83 (8) ; whereas the same amend ­ ment should be made to those Regulations ; ') OJ No L 148 , 28 . 6 . 1968 , p . 13 . *) OJ No L 163 , 22 . 6 . 1983, p . 56 . 3) OJ No L 143 , 2 . 6 . 1983 , p . 19 . &lt;) OJ No L 184, 29 . 7 . 1968 , p . 29 . !j) OJ No L 146, 4. 6 . 1983 , p . 14 . *) OJ No L 300, 27 . 10 . 1978 , p . 24. I7) OJ No L 146, 4 . 6 . 1983 , p . 12. 8) OI No L 192, 16 . 7. 1983 , p . 25 . 7. 10 . 83 Official Journal of the European Communities No L 274/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1983 . For the Commission Poul DALSAGER Member of the Commission